Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with theQuarterly Report of New Medium Enterprises, Inc. (the “Company”) on Form 10-QSB for theperiod endedSeptember 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Irene Kuan, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Irene Kuan Chief Financial Officer Chief Accounting Officer November 13, 2007
